DETAILED ACTION
	The receipt is acknowledged of applicants’ after final amendment filed 07/06/2021, and request for RCE filed 07/30/2021. The after final amendment has been entered.

	Claims 1, 3-8 previously presented. Claims 4 and 6 are currently canceled. 

Claims 1, 3, 5, 7-8 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites ratio of tramadol to celecoxib of 1:4.5 to 1:10.5 which is narrower than the ration claimed by claim 3 of 1:5 to 1:13.5. therefore, claim 3 broadens the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being KR 20170008923 (which is the unexamined publication of KR 10-1710-792 cited in the IDS filed 10/02/2019, translation previously provided, and hereinafter KR ‘792) combined with Portillo-Salido et al. (US 2012/0172341, previously cited on PTO 892, hereinafter Portillo) and the article by Rehman et al. (“ Formulation and evaluation of tramadol HCl matrix tablets using Carbopol 974P and 934 as rate-controlling agents”, IDS filed 10/02/2019) as evidenced by Sannino et al. (US 2012/0052151, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a bilayer combination tablet for oral administration, the bilayer tablet comprising: 
a controlled-release layer containing tramadol as an active ingredient; and 
an immediate-release layer containing celecoxib as an active ingredient, 
wherein a content ratio of the tramadol to the celecoxib is 1:4.5 to 1:10.5 by molar ratio, 
wherein the bilayer combination tablet is composed to improve medication compliance so as to enable it to be taken at least twice a day by releasing the tramadol and the celecoxib at different rates such that the tramadol is released slower than the celecoxib, and
wherein the controlled-release layer includes polypropylene oxide or polyacrylic acid for controlling the release rate of the tramadol. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
KR ‘792 teaches a bilayer single oral dosage form, e.g. tablet, comprising both celecoxib and tramadol comprising first layer that is immediate release formulation comprising celecoxib and a second layer that is sustained release formulation comprising tramadol (¶¶ 129, 190-195). The sustained release formulation comprises polymers to delay the release of tramadol including cellulose derivatives, e.g. hydroxypropyl methyl cellulose (HPMC), carboxymethyl cellulose (CMC), and synthetic hydrogel that controls the release of the drug (¶¶ 287-293, 364). The dose of celecoxib 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While KR ‘792 teaches the amount of each of celecoxib and tramadol, the reference however does not teach the molar ratio of the drugs as instantly claimed by claim 1.
While KR ‘792 teaches HPMC and CMC in the sustained release layer that comprises tramadol, the reference however does not teach polyacrylic acid as claimed by claim 1.
Portillo teaches pharmaceutical compositions comprising tramadol and celecoxib having a level of efficacy similar to the one achievable by each active substance used alone, but with a better safety profile, and allowing a reduction of dose while still delivering the desired activity using less of each ingredient and, therefore, reducing the side effects associated with each active principle (abstract, ¶¶ 0023-0026). The advantage of association of the two active principles into one formulation seems to allow for a better Pharmacokinetic/Pharmacodynamic (PKPD) including also a better penetration of the blood-brain barrier, which helps in the treatment of pain (¶ 0037). The pharmaceutical composition has molecular ratio of tramadol to celecoxib is a molar ratio of from about 1:1 to about 1:30 (¶ 0035). The daily dosage for humans and animals may 
Rehman teaches controlled release matrix tablets of tramadol HCl using Carbopol 974P and 934 polymers which are polyacrylic acid carbomers as a rate controlling agents that showed good satisfactory controlled tramadol release. The carbomers decrease the dissolution rate of the tablets and the drug release from the polymer matrix. As the amount of the carbomer increases, the dissolution of the tablet and drug release decreases. The carbomers are compatible with tramadol. The reference teaches CMC and HPMC increases the rate of tramadol release from the tablet (see the entire document, and in particular the abstract, results, discussion and conclusion). Carbopol 974P polymers is a synthetic hydrogel as evidenced by Sannino at paragraph [0020]. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to formulate a bilayer dosage form comprising an immediate release layer comprising celecoxib and a sustained release layer comprising tramadol as taught by KR ‘792, and use molar ratio of tramadol to celecoxib from about 1:1 to about 1:30 as taught by Portillo. One would have been motivated to do so because Portillo teaches such a molar ratio of tramadol to celecoxib 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to formulate a bilayer dosage form comprising an immediate release layer comprising celecoxib and a sustained release layer comprising tramadol in the claimed ratio as taught by the combination of KR ‘792 and Portillo wherein the sustained release tramadol containing layer comprises polymers including CMC, HPMC or synthetic hydrogel, and use carbomers Carbopol 974P or 973 taught by Rehman, which are synthetic hydrogels as evidenced by Sannino, instead of CMC or HPMC. One would have been motivated to do so because Rehman teaches the use of Carbopol 974P and 934 polymers as rate controlling release polymer in matrix tablets of tramadol showed good satisfactory controlled tramadol release more than CMC and HPMC while being compatible with tramadol. One would reasonable expect formulating a bilayer dosage form comprising an immediate release layer comprising celecoxib and a sustained release layer comprising 
Regarding the claimed tramadol to celecoxib molar ratio as claimed by claim 1, the claim recites 1:4.5 to 1:10.5, and Portillo teaches molar ratio of 1:1 to about 1:30 that overlaps with the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 1 that the claimed tablet improves medication compliance so as to enable it to be taken twice a day, by releasing tramadol and celecoxib at different rates such that tramadol is released slowly and celecoxib is released immediately, Portillo teaches one or more intake a day. One having ordinary skill in the art would have formulate the dosage form for once or twice a day administration based on individual patient condition, e.g. the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. Further, the KR ‘792 teaches both immediate release of celecoxib and sustained release of tramadol as claimed by claim 1. Releasing tramadol and celecoxib at different rates such that the tramadol is released slower than the celecoxib and the celecoxib is released immediately when medicated is expected from the prior art bilayer comprising the same drugs at the same ratio. 
Regarding the ratio of tramadol to celecoxib is 1:5 to 1:13.5 by weight ratio as claimed by claim 3, Portillo teaches 1:1 to 1:30 that overlaps with the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In any event, 
Regarding the polyacrylic acid including carbomer as claimed by claim 5, Rehman teaches polyacrylic acid carbomer to control the release of tramadol.
Regarding claim 7 that the content of tramadol in the controlled-release layer is such that a single dose of tramadol is 35 mg or less, and regarding claim 8 that the content of tramadol in the controlled-release layer is such that the single dose of tramadol is 25 mg and a daily dose of tramadol is 50 mg, KR ‘792 teaches 100 mg tramadol, and further teaches that since both drugs acting synergistically, therefore smaller amount of tramadol can be used to reduce its side effects. Further, dose can be optimized without undue experimentation, especially in light of the dosage information disclosed prior art, e.g. Portillo teaches 10-2000 mg administered during one or more intake a day, and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.
.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
Claim Rejections- 35 U.S.C. 103
Applicants argue that KR ‘792 in view of Portillo fails to teach or suggest “wherein a content ratio of the tramadol to the celecoxib is 1:4.5 to 1:10.5 by molar ratio,” in combination with “wherein the controlled-release layer includes polypropylene oxide or polyacrylic acid for controlling the release rate of the tramadol,” as recited in amended claim 1.

In response to this argument, it is argued that the claimed ratio of tramadol to celecoxib is taught by Portillo that teaches 1:1 to about 1:30 of tramadol to celecoxib that embraces the claimed ratio of 1:4.5 to 1:10.5. Regarding the instantly claimed rate controlling polymer is polyacrylic acid, this is taught by the combination of KR ‘792, Portillo, and the newly cited reference Rehman that teaches the polyacrylic acid Carbopol 974P and 943 for controlled release of tramadol, as set forth in this office action. 

With respect to the claimed content ratio of the tramadol to the celecoxib, 1:4.5 to 1:10.5 (by molar ratio), applicants disagree with the Examiner’s position that it is still in the broad ratio of 1:1 to 1:30 disclosed in paragraph [0035] of Portillo, regardless of the exemplified ratios of 1:1, 1:3, and 3:1 in paragraphs [0058]-[0063] of Portillo. However, the ratio of 1:1 to 1:30 disclosed in Portillo is merely a broadly designated range of possible constituent substances. Contrary to the claimed tablet, Portillo does not take into account any side effects (e.g., psychological dependence) that may occur when taking tramadol for a long period of time, and considered only a simple combination of ingredients, and thus, as can be seen in Portillo’s claims, etc., it is merely specifying a wide content  Applicants argue that in paragraph [0035] of Portillo, the ratio of 1:1 to 1:30 is disclosed, together with the ratio of 1:1 to 30:1, as an alternative. That is, in Portillo, this ratio range of 1:1 to 1:30 has no specific meaning. Likewise, in paragraph [0033], the ratio of 1:1 to 1:300 is disclosed, together with the ratio of 1:1 to 300:1. Thus, this range of 1:1 to 1:30 (or 1:1 to 1:300) cannot be substantially referred to by one of ordinary skill in the art to modify the disclosure in KR ‘792.

In response to this argument, it is argued that the ratio taught by Portillo embraces the claimed ratio, and selecting the appropriate ratio is obvious. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “Where selection of one named species from a list of alternatives is all that is required, that species is anticipated.” A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990), where the Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982). This is applicable on selecting certain ratio from the broader ratio taught by the Portillo. Further, unlike applicants’ assertion that Portillo did not take into account any side effects, Portillo actually teaches reduction of dose while still delivering the desired activity using less of each ingredient and, therefore, reducing the side effects associated with each active principle (abstract, ¶¶ 0023-0026). One having ordinary skill in the art would have determined the appropriate ratio in order to achieve a desired effect.
In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is 

Applicants argue that one of ordinary skill in the art may refer to the specific examples of Portillo in paragraphs [0058]-[0063], which show that the molar ratio of racemic tramadol hydrochloride vs celecoxib is designed as 1:1, 1:3 or 3:1. However, these examples of Portillo do not fall within the claimed range of 1:4.5 to 1:10.5. The exemplified ratio of 3:1 of Portillo shows that the content of tramadol can be three times larger than that of celecoxib. It means that Portillo has never considered the fact that the tramadol and the celecoxib have different release rates, which is closely related to the inventive concept of the claimed ratio.

In response to this argument, it is argued that while Portillo exemplifies 1:1, 1:3 and 3:1 in paragraphs [0058]-[0063], however, the reference still discloses in paragraph [0035] the ratio of 1:1 to 1:30. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The different release rate of celecoxib and tramadol is taught by the primary reference and no need to be retaught by the secondary reference. 

Applicants argue that although tramadol is dangerous when taken in large amounts due to side effects, the examples of Portillo even contain an excessive amount of tramadol at a molar ratio of 3:1. The experiments in Portillo were made to prove that these exemplified ratios of 1:1, 1:3 and 3:1 of racemic tramadol hydrochloride with celecoxib can act synergistically inhibiting thermal hyperalgesia in postoperative pain rats. See paragraph [0071] of Portillo.

In response to this argument, it is argued that while the reference exemplified different ratio than the claimed ratio, the reference still disclosed other ratios embracing the claimed ratio, even not exemplified. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same purpose. One having ordinary skill in the art formulating the bilayer tablet taught by KR ‘792 comprising immediate release celecoxib and controlled release tramadol for the purpose not to be released together, would have been able to determine the ratio between both in order to maintain the desired effect. The synergistic effect of the two drugs is not required by KR ‘792 and would not be achieved from the two drugs being released in different time frames. 
Portillo teaches pharmaceutical compositions comprising tramadol and celecoxib having a level of efficacy similar to the one achievable by each active substance used alone, but with a better safety profile, and allowing a reduction of dose while still delivering the desired activity using less of each ingredient and, therefore, reducing the side effects associated with each active principle. Therefore, reducing the dose of tramadol is taught by the cited references and immediate release of celecoxib is taught and it is expected to compensate for the reduced delayed dose of tramadol as applicants achieved. Applicants’ attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Any property applicants achieved would be intrinsic property from the prior art composition. 

Applicants argue that the problem and the solution of the claimed invention are completely different from those of Portillo. 

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. The reference do not have to be combined for the same purpose for which applicants would have combined. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. Applicants are also reminded, that it has been decided by the Courts that In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740; In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532.
Further, the rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Applicants argue that in the broad ratio range of 1:1 to 1:30 (as disclosed in Portillo), the claimed ratio of 1:4.5 to 1:10.5 takes a very narrow range. This claimed ratio range is specifically selected to provide a combination anti- inflammatory analgesic that adjusts the effect duration of tramadol similar to the effect duration of celecoxib by slowing down the release rate of tramadol and at the same time, reduces the side effects of tramadol (especially, psychological dependence caused by a long-term medication of the tramadol) by reducing the dose of tramadol. See Specification, paragraphs [7] and [113]. Tramadol has been significantly problematic for its side effects even as a single drug, so the presence of additional side effects that may arise from it when preparing a combination formulation with celecoxib should also be considered.

In response to this argument, it is argued that even the claimed ratio is narrower than the prior art, it is suggested by the prior art. The claimed range is not very narrow as applicants assert. It is pointed out again to the teachings of the cited references that teaches the claimed composition comprising controlled release tramadol and immediate release celecoxib as claimed. All the components of the instant composition are In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). While KR ‘792 teaches 100 mg tramadol, however, the reference teaches that since both drugs acting synergistically, therefore smaller amount of tramadol can be used to reduce its side effects. Further, dose can be optimized without undue experimentation, especially in light of the dosage information disclosed prior art, e.g. Portillo teaches 10-2000 mg administered during one or more intake a day, and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. The bilayer tablet of KR ‘792 is expected to overcome the side effects of tramadol because it is delivered in a controlled release manner. In any event, the discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicants argue that KR ‘792 and Portillo fail to disclose “polypropylene oxide” or “polyacrylic acid” included in the controlled-release layer for controlling the release rate of the tramadol. As the Examiner indicated on page 7 of the Office action, KR ‘792 merely discloses hydroxypropyl methyl 

This argument is moot in view of the current rejection combining KR ‘792, Portillo and Rehman as set forth in this office action. Rehman teaches advantage of using polyacrylic acid as controlled release agent in tramadol tablets. 

Applicants’ argument regarding Mohan, Mohan was applied to reject claim 6, and this argument is moot in view of canceling claim 6.

Regarding dependent claims, each dependent claim is taught either explicitly or implicitly by the cited references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 




/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./